Citation Nr: 0202190	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for service 
connection for prostatitis.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from August 1970 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 


FINDINGS OF FACT

1.  In March 1972, the veteran filed a claim for service 
connection for prostatitis.

2.  In April 1972, the veteran failed to appear for a 
scheduled examination. 

3.  In May 1972, the RO denied service connection for 
prostatitis, based upon the veteran's failure to appear for a 
scheduled examination; the RO notified the veteran of that 
decision, but the veteran did not file a timely appeal.  

4.  On February 28, 1991, the VA received from the veteran an 
VA Form 9 in which the veteran discussed prostatitis.  

5.  In January 1994, the Board, pursuant to an August 1993 
Court order, granted service connection for prostatitis.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 
1991 for service connection for prostatitis have not been 
met.  38 U.S.C.A. § 5110 (West 1991), 38 C.F.R. §§ 3.156, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1972, the veteran filed a claim for service 
connection for prostatitis.  In April 1972, the veteran 
failed to appear for a scheduled VA examination.  In May 
1972, the RO denied service connection for prostatitis, based 
upon the veteran's failure to appear for a scheduled 
examination.  The RO notified the veteran of that decision 
that same month.  The veteran did not thereafter file a 
notice of disagreement within a year of notification of the 
adverse decision.  This decision is, therefore, final.  See 
38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. § 20.1103.

In July 1990, the veteran filed a claim for service 
connection for a stomach condition.  On February 28, 1991, 
the VA received from the veteran a VA Form 9 in which he 
perfected an appeal to the Board the veteran's claim for 
service connection for a stomach disorder.  The veteran 
therein also mentioned prostatitis.  

In June 1991, the Board denied service connection for a 
stomach disorder.  The veteran appealed this matter to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court).  In a July 1993 memorandum decision, the Court 
vacated the Board's June 1991 decision.  The Court therein 
also directed the Board to consider the issue of entitlement 
to service connection for prostatitis, although the Court 
recognized in its decision that the veteran did not make a 
specific claim for prostatitis.  In January 1994, the Board, 
pursuant to the Court's order, addressed the issue of 
entitlement to service connection for prostatitis and granted 
service connection therefor.  

In February 1994, the RO made the grant of service connection 
for prostatitis effective February 28, 1991.  The RO notified 
the veteran of that decision that same month.  The veteran 
did not file a notice of disagreement concerning the 
effective date assigned within one year of notification of 
the February 1994 decision.  This decision is, therefore, 
also final.  See 38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. 
§ 20.1103.

In general, the date of an award based upon an original claim 
or a claim to reopen a final adjudication can be no earlier 
than the date or receipt of the application for the award in 
question.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), 
(b)(2).  An exception exists allowing the effective date to 
extend back to the date of the veteran's separation from 
service exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1).  However, in the case of 
reopened claims or cases where new and material evidence has 
been submitted after a final disallowance, the effective date 
is the date of receipt of the new evidence or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), 
(r).  

In this case, both the May 1972 decision, which denied 
service connection for prostatitis, and the February 1994 
decision, which later established a February 1991 effective 
date for the grant of service connection for that disorder, 
are final.  See 38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. 
§ 20.1103; see Godfrey v. Brown, 7 Vet. App. 398, 405 (1995); 
Moray v. Brown, 5 Vet. App. 211, 213 (1993). 

This appeal arises from the November 1998 rating decision in 
which the RO denied an earlier effective date for service 
connection for prostatitis.  

The veteran, through his attorney, has alleged that the March 
1972 claim was never adjudicated and thus constituted an 
ongoing claim that later was granted by the Board in January 
1994.  This is not the case.  The claims file contains a 
letter notifying the veteran at his address of record at the 
time that his claim was denied based upon his failure to 
report for a scheduled examination.  Although the letter is 
undated, a VA Form 21-523 authorized and verified in May 1972 
indicates that the disallowance in question occurred that 
same month.  That same form also sets forth the veteran's 
correct address of record and indicates the veteran was 
mailed a copy of the form upon which he was notified of the 
adverse decision.  The Board concludes, based upon this 
evidence, that the RO not only denied service connection for 
the prostatitis in May 1972, but that the RO notified the 
veteran of that decision at that time. 

It is also alleged that the effective date for service 
connection for prostatitis should be one year earlier than 
the current effective date, pursuant to 38 C.F.R. § 3.157.  
This regulation provides that a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report relates 
to a disability which may establish entitlement.  This 
section also provides that acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of Sec. 3.114 with respect to 
action on Department of Veterans Affairs initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.  38 C.F.R. 
§ 3.157(a).  This regulation, however, does not provide a 
basis upon which to assign an earlier effective date for 
service connection in this instance.  In terms of claims for 
service connection, the regulation applies when a formal 
claim for compensation is disallowed for the reason that the 
service-connected disability is not compensable in degree.  
38 C.F.R. § 3.157(b).  The regulation, by its terms, does not 
apply in the instance, such as this one, in which a prior, 
final denial of service connection was based on failure to 
report for VA examination.  

It is also argued that the 1972 claim was not final on the 
basis that the service medical records were not then of 
record, with citation to Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  The claims folder includes an envelope 
containing the veteran's service medical records.  
Unfortunately, it does not indicate when the records were 
received and associated with the claims folder.  Moreover, as 
the 1972 disallowance was made on the basis of the veteran's 
failure to report for a scheduled VA examination, it does not 
refer to the service medical records.  Thus, it is not clear 
that the service medical records were not of record in 1972.  
Even if they were not, however, this is an entirely different 
situation from that in Hayre, in which the Court stated that 
a single request for pertinent service medical records 
specifically requested by the claimant and not obtained by 
the RO does not fulfill the duty to assist the claimant in 
developing the facts pertinent to the claim.  188 F.3d at 
1331.  The 1972 claim was denied due to the veteran's failure 
to report for a scheduled VA examination, not because the 
service medical records were not obtained.  

As the Court noted in its July 1993 memorandum decision, the 
veteran had not then made a specific claim for service 
connection for prostatitis.  The RO chose the date of the VA 
Form 9 in which the veteran first referred to prostatitis as 
the date of the claim for service connection for that 
disability.  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  The VA Form 9 could be considered an informal 
claim for service connection for prostatitis.  In the absence 
of another document that could be considered an informal 
claim for service connection for prostatitis between the 
denial of the previous claim in 1972 and the February 1991 VA 
Form 9, the Board concludes that the record does not contain 
a basis upon which to assign an earlier effective date for 
service connection for prostatitis.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A §§ 5102 and 5103; 66 Fed. Reg. 45630, to be codified 
at 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg 45630-31, to be 
codified at 38 C.F.R. § 3.159(c).  The veteran has been 
notified in the statement of the case of the type of evidence 
needed to substantiate his claim.  Furthermore, the VA has 
obtained all pertinent evidence identified by the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

The appeal is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

